Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 110 and dependents therein are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner was unable to find support for the feature of a “semi-rigid” strap, and Applicant did not adequately provide cited passages for the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 96, 98, 99, 100, 101, 102, 103, 104, 105, 108, 109, 118 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jestrabek-Hart (US 6470886; hereinafter “JH”) in view of Sleeper (US 20060107958), or alternatively JH in view of Sleeper in view of Radney (US 7296575).
	Regarding claim 96, JH discloses an interface assembly for gas delivery to an airway of an infant (c. 5: 30 – 35; JH’s headgear is fully capable of being used on an infant), comprising: a user interfacing portion (Fig. 6, mask and straps) including a central portion including at least one nasal prong or a mask (mask) and first and second side portions extending from the central portion (13), the user interfacing portion having a fixed length from an end of the first side portion to an end of the second side portion (wherein examiner considers the “end” of the first 
	However, JH does not disclose a first breathing tube and a second breathing tube connected to the user interfacing portion and configured to convey gases to or from the infant. Nonetheless, Sleeper discloses a similar user interface for connection to headgear, wherein the interface assembly comprises a user interfacing portion (Fig. 5), and a first breathing tube and a second breathing tube connected to the user interfacing portion and configured to convey gases to or from the infant (see Fig. 5, [0027], in which the ends are connected to breathing tubes 140). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the mask of JH with the ventilation interface of Sleeper for the benefit of directly, securely, and comfortably delivering air to the nostrils of the user, as well as for the benefit of enhanced adjustability (see, e.g., [0027]).
Without admitting otherwise, if applicant is unconvinced that JH in view of Sleeper discloses all of the limitations as described above, then it would have additionally been obvious to modify JH in view of Sleeper with Radney, as described in claim 110 below. Examiner notes that, upon modifying the straps of JH to be non-elastic/semi-rigid as described in claim 110 below, the user interfacing portion would have a fixed length from a laterally outermost end of the first side portion to a laterally outermost end of the second side portion. This would especially be the case when the interface assembly is in an assembled state, and the side portions are connected to the headgear.

	99. The interface assembly of claim 98, wherein each of the pair of first releasable connection portions extends laterally from respective sides of the user interfacing portion to respective positions on the headgear located in front of the infant's ears in use (see Fig. 6, 14/4; it is noted in an alternative interpretation that the connecting strap of JH may also be considered the releasable connection portion). 
100. The interface assembly of claim 99, wherein the first and second breathing tubes extend at least partially along the respective ones of the pair of first releasable connection portions (see for example Fig. 6b of JH in which the breathing tube extends along the first releasable connection portion, and [0027] of Sleeper). 
101. The interface assembly of claim 100, wherein the first and second breathing tubes are independently positionable (see [0027] of Sleeper). 
102. The interface assembly of claim 96, wherein the first breathing tube and the second breathing tube extend laterally from respective sides of the user interfacing portion (see exemplary Fig. 6b in JH, and [0027] of Sleeper; note additional interpretation discussed above).
103. The interface assembly of claim 96, wherein the at least one first releasable connection portion comprises at least one part of a two-part releasable connection system with the headgear (see Figs. 6 and c. 6: 15 – 30).
104. The interface assembly of claim 103, wherein a second part of the two-part releasable connection system is provided by at least one second releasable connection portion of the headgear extending generally about the infant's ears (see Figs. 6 and c. 6: 15 – 30). 
105. The interface assembly of claim 103, wherein the two-part releasable connection system comprises one of a hook and loop fastening system, a snap-dome fastening system, an 
108. The interface assembly of claim 96, wherein a width of the at least one first releasable connection portion is greater than a height of the at least one first releasable connection portion (see Figs. 6a, c, and d; note alternative interpretation in which the releasable connection portion is considered the whole strap).
109. The interface assembly of claim 96, wherein the at least one first releasable connection portion is integral with and/or overmoulded onto the interface (4 is integral with 13; it is noted that the releasable connection portion may be considered strap 11 and connection portion 150 of Sleeper in an alternative interpretation; see also interpretations discussed above).
118. The interface assembly of Claim 96, wherein the direct surface-to-surface attachment between the inward-facing surface of the user interfacing portion and the outward- facing surface of the headgear is via hook and loop fasteners (c. 6: 15 – 30).
 
Claims 110 and 111 – 117 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JH in view of Sleeper in view of Radney.
Regarding claim 110, JH discloses an interface assembly for an infant, the interface assembly comprising: a frame configured to be positioned on the head of the infant in use (headgear of JH, as described above); a breathing interface configured to deliver a flow of breathing gases to an airway of the infant, the breathing interface comprising first and second breathing tubes (ventilation interface of Sleeper, as described above) and a strap (strap of JH, as described above); and the strap including a releasable connection system for releasable connection of the frame with the breathing interface (releasable connection system of JH, as described above), the releasable connection system having a connected state and a disconnected state, the connected state being in which the breathing interface is attached to the 
JH discloses use of semi-rigid, non-elastic material in the interface assembly, and that “being non-elastic and still flexible allow the present invention to firmly hold the user’s head without becoming too tight” (c. 3: 1- 2). Radney discloses an interface assembly that includes a frame and a breathing interface, and a strap connecting the two (see for example Fig. 2, as well as other figures to different embodiments), wherein the straps are made of semi-rigid material (c. 6: 62 – c. 7: 1; compare to c. 6: 27 - 36). Therefore, according to the teachings found in Radney, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the straps of JH to be made from semi-rigid, non-elastic material, as is well known in the art, for the benefit of reducing the potential for entanglement (see Radney, c. 2: 50 – 53), and for the benefit of firmly holding the assembly to the user without becoming too tight. 
111. The interface assembly of claim 110, wherein first and second breathing tubes extend laterally from respective sides of the breathing interface (See Fig. 6b, [0027], and arguments above). 
112. The interface assembly of claim 110, wherein the first and second breathing tubes extend at least partially along the releasable connection system (see above). 
113. The interface assembly of claim 110, wherein the first and second breathing tubes are independently positionable (see above). 
114. The interface assembly of claim 110, the releasable connection system comprising a first connecting region located on the semi-rigid non-elasticized strap (Examiner considers the first connecting region as the inward surface of strap 13) and configured to directly engage and attach with a second connecting region on an ear loop of the frame by laying across the second connecting region, the second connecting region facing away from the user and the first connecting region facing toward the user in the connected state (see Fig. 6 of JH). 

116. The interface assembly of Claim 110, wherein the semi-rigid non- elasticised strap is configured to attach with the frame in the connected state by placing the first and second breathing tubes of the breathing interface in an operative position on the infant and then overlaying and attaching a first connecting region of the releasable connection system on the semi-rigid, non-elasticised strap with a second connecting region of the releasable connection system on the frame via direct surface-to-surface engagement (one would be fully capable of performing said functionality upon manipulating the breathing tubes of Sleeper first).  
117. The interface assembly of Claim 110, wherein the semi-rigid non- elasticised strap attaches entirely outwardly of the frame (see JH above).  

Claim 106 and 107 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JH in view of Sleeper, or alternatively JH in view of Sleeper in view of Radney.
With regard to claim 106, JH in view of Sleeper discloses the interface assembly of claim 96, wherein the at least one first releasable connection portion does not include a pulley strap, a buckle, or elastic portions. JH does not disclose a pulley strap or buckle, and the claims may be read as requiring the absence of only one of the Markush elements. Additionally, the releasable connection portion is element 4, which is not itself elastic.
Alternatively, it is noted that JH discloses that the headgear is made of a non-elastic structure such that the headgear is non-elastically attached to the patient (c. 2: 62 – 67 – c. 3: 1 – 3.)  Radner discloses headgear comprising an ear loop in which connection is made so as to 
With regard to claim 107, JH in view of Sleeper discloses the interface assembly of claim 96, wherein the at least one first releasable connection portion is non-elastic. In a first interpretation, it is noted that the releasable connection portion has been considered as element 4. In a further interpretation considering the connection portion as the strap of JH, it is noted that the strap is non-elastic with respect to clip 23.
Alternatively, it is noted that JH discloses that the headgear is made of a non-elastic structure such that the headgear is non-elastically attached to the patient (c. 2: 62 – 67 – c. 3: 1 – 3.)  Radner discloses headgear comprising an ear loop in which connection is made so as to limit the contact forces on the face [0035]. Therefore, according to the teachings of Radner, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the strap of JH with the otherwise provided non-elastic material for the benefit of firmly holding the patient interface without becoming too tight and causing pain.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 96, 110, and dependents therein are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 29, and 39 of U.S. Patent No. US 10105508 in view of Sleeper. It is noted that it would have been obvious to one of ordinary skill in the art to modify the claims with Sleeper to comprise the first and second breathing tubes for the motivation described above.

Response to Arguments
Applicant's arguments with respect to claim 96 have been fully considered but they are not persuasive. See arguments filed 12/23/2021.
First, with respect to Applicant’s argument that the straps of Hart fail to read on a “fixed length”, it is noted that the arguments do not address the presently provided interpretation. Namely, the rejection now considers the user interfacing portion of Hart as having a fixed length “between an end of the first side portion to an end of the second side portion”. Applicant may overcome this interpretation by distinguishing between “inner” and “outer” ends of the side portions. 
Furthermore, addressing the alternative interpretation of Hart as modified by Radner, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Namely, in the alternative interpretation of Hart modified by Radner, the user interfacing portion forms a “fixed length” when it is in an assembled state (see rejection above). Applicant may overcome this interpretation by defining a fixed length prior to connection within the interface assembly. 
Applicant’s arguments with respect to claim(s) 110 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799